Exhibit 10.1

Execution Version

ADDITIONAL SECURED PARTY CONSENT

February 8, 2017

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Hexion Administrator

The undersigned is the Authorized Representative for persons wishing to become
Secured Parties (the “New Secured Parties”) under the Collateral Agreement,
dated as of March 28, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among HEXION INC., a New Jersey
corporation, as issuer, each Subsidiary Party (as defined therein) party thereto
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”). Capitalized terms in this Additional Secured Party Consent
but not otherwise defined herein have the meanings set forth in the Collateral
Agreement.

In consideration of the foregoing, the undersigned hereby:

(i) represents that it has been duly authorized by the New Secured Parties to
(x) become a party to the Collateral Agreement and a party to the First Lien
Intercreditor Agreement on behalf of the New Secured Parties under that certain
Indenture, dated as of the date hereof (the “New First Lien Indenture”), by and
among Wilmington Trust, National Association, as trustee, Hexion Inc., as issuer
after giving effect to the Issuer’s Assumption (as defined in the New First Lien
Indenture), and the guarantors party thereto from time to time (as amended,
supplemented or otherwise modified from time to time, the “New Agreement” and
the obligations under the New Agreement, the “New Secured Obligations”) and
(y) act as the Authorized Representative for the New Secured Parties under each
of the Collateral Agreement and the First Lien Intercreditor Agreement;

(ii) acknowledges that it has received a copy of the Collateral Agreement and
the First Lien Intercreditor Agreement;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Secured Parties and to exercise such
powers under the Collateral Agreement as are delegated to the Collateral Agent
by the terms thereof, together with all such powers as are reasonably incidental
thereto; and

(iv) accepts and acknowledges the terms of the Collateral Agreement applicable
to it and the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms of the Collateral Agreement applicable to
holders of Other First Priority Obligations, with all the rights and obligations
of a Secured Party thereunder and bound by all the provisions thereof as fully
as if it had been a Secured Party on the effective date of the Collateral
Agreement.



--------------------------------------------------------------------------------

Each of the parties hereto, being all the parties to the Collateral Agreement,
hereby acknowledge and agree to amend the Collateral Agreement by deleting the
definition of “First Lien Intercreditor Agreement” set forth therein and
replacing such definition with the following:

“First Lien Intercreditor Agreement” means that certain First Lien Intercreditor
Agreement, dated as of April 15, 2015, among the Collateral Agent, Wilmington
Trust, National Association, as authorized representative under the Existing
First Lien Agreement (as defined therein), Wilmington Trust, National
Association, as the Initial Other Authorized Representative (as defined
therein), and each additional authorized representative from time to time party
thereto, Hexion LLC, Hexion Inc. (f/k/a Momentive Specialty Chemicals Inc.) and
each other grantor party thereto from time to time, as amended, restated,
supplemented, replaced or otherwise modified from time to time.

The Collateral Agent, by acknowledging and agreeing to this Additional Secured
Party Consent, accepts the appointment set forth in clause (iii) above.

The name and address of the Authorized Representative for purposes of
Section 6.01 of the Collateral Agreement are as follows:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank; signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Consent to be duly executed by its authorized officer as of the date set forth
above.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Authorized Representative for the New
Secured Parties By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President

 

Acknowledged and Agreed:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Authorized Representative for the Notes Obligations

By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Authorized Representative for the Initial Other First Priority
Obligations By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President

 

[Signature Page to Additional Secured Party Consent]



--------------------------------------------------------------------------------

HEXION INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INVESTMENTS INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INTERNATIONAL INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION CI
HOLDING COMPANY (CHINA) LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HSC
CAPITAL CORPORATION By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer

 

[Signature Page to Additional Secured Party Consent]



--------------------------------------------------------------------------------

LAWTER INTERNATIONAL INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer OILFIELD
TECHNOLOGY GROUP, INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer NL COOP
HOLDINGS LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer

 

[Signature Page to Additional Secured Party Consent]